DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/26/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2022.
Claim Rejections - 35 USC § 112
Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the thread-locking chuck" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that this limitation reads “the thread-holding chuck”.
Claim 3 recites the limitation “the thread-locking chuck” in line 1 which is indefinite because it is unclear if it is referring to the thread-holding chuck of claim 1 or the thread-locking chuck of claim 2. For examination purposes, it is assumed that this limitation reads “the thread-holding chuck”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,606,782 (Patterson).
1. Patterson discloses an apparatus (combination of strap bracket 18 and fastener 10) capable of holding and tensioning a segment of thread for epilation (FIG. 3; col. 5, lns. 39-46) comprising a thread-holding chuck (fastener 10) capable of receiving, locking, and selectively releasing a segment of epilation thread (FIG. 3 and 7; col. 5, lns. 39-46); and an attachment (strap bracket 18) configured to secure the thread-holding chuck to a user-worn element of gear (strap 12)(FIG. 1; col. 4, lns. 22-24).
2. The thread-locking chuck comprises two or more jaws (first and second jaws 36, 38).
3. The thread-locking chuck comprises: an outer cylinder (outer housing 56); a core rod (inner housing 22) received into a first end (strap end 14) of the outer cylinder; and a spring (spring 70) disposed between the core rod and the two or more jaws (FIG. 3; col. 5, lns. 22-31). The spring urges the jaws into a second end (securing end 16) of the outer cylinder forcing the jaws into a closed configuration (FIG. 3; col. 5, lns. 32-38). Pressure on the core rod towards the cylinder overcomes the spring and forces the jaws out of the second end of the cylinder and into an open position (FIG. 5-7; col. 5, lns. 52-61).
4. The attachment comprises one or more hardware components (strap bracket 18) connecting to a neck strap (strap 12)(FIG. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,606,782 (Patterson), as applied to claim 1 above, and further in view of US 4,265,561 (Heckele).
Patterson discloses the invention substantially as claimed as discussed above and further discloses the attachment being one or more hardware components (strap bracket 18) connecting to an object (strap 12) but does not disclose the object being a head band. Heckele teaches an apparatus in the same field of endeavor having one or more hardware components (bearing block 2) connecting to an object in the form of a head band (head band 1) for the purpose of supporting the apparatus on the head of a doctor (col. 1, lns. 18-22). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Patterson to connect it to a head band as taught by Heckele in place of a strap in order to support the apparatus on the head of a doctor.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,606,782 (Patterson), as applied to claim 1 above, and further in view of US 5,247,706 (Mark).
Patterson discloses the invention substantially as claimed as discussed above and further discloses the attachment being one or more hardware components (strap bracket 18) connecting to an object (strap 12) but does not disclose the object being a face shield. Mark teaches an apparatus in the same field of endeavor having one or more hardware components (66) connecting to an object in the form of a face shield (shield 20) for the purpose of preventing blood or other body fluids from splashing onto a healthcare professionals face (col. 1, lns. 12-17). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Patterson to connect it to a face shield as taught by Mark in place of a strap in order to prevent blood or other body fluids from splashing onto a healthcare professionals face.
Claim(s) 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,606,782 (Patterson), as applied to claim 1 above, and further in view of US 2009/0320247 (Honeycutt).
Patterson discloses the invention substantially as claimed as discussed above and further discloses the attachment being one or more hardware components (strap bracket 18) connecting to an object (strap 12) but does not disclose the object being a button, button hole, safety pin, or shirt. Honeycutt teaches an apparatus in the same field of endeavor having one or more hardware components (100) connecting to an object in the form of a button (110), button hole (115), safety pin (735), or shirt (460) for the purpose of securing an item to clothing or bags (P0002). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Patterson to connect it to a button, button hole, safety pin, or shirt as taught by Honeycutt in place of a strap in order to secure an item to clothing or bags.
Modified Patterson discloses the invention substantially as claimed as discussed above and Honeycutt further discloses its purpose is to secure the item to various types of clothing including shirts (P0027) but does not explicitly recite the clothing being a vest or a hat. Examiner takes Official notice that it was well known in the art before the effective filing date of the invention to releasably secure items to vests or hats such that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Patterson to connect it to a vest or hat in order to secure an item to that particular type of clothing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771